                          Case 3:18-cv-30172-MGM Document 1 Filed 10/29/18 Page 1 of 5

    Pro Se I (Rev. 09/16) Complaint for a Civil Case




                                            United States District Court
                                                                          for the

                                                              District of Massachusetts



                                                                            )       Case No.


-                     L. /If,            f/c re-i-
                                Plaintiff[s)
                                                                            )
                                                                            )
                                                                            )
                                                                                                   (to befilled in by the Cleric'sOffice)


    (Write thefitUnameofeach plaintiffwhoisfiling thiscomplaint.
    Ifthenamesofall theplaintiffscannotfit in thespaceabove,                )       Jury Trial: (check one)    P^Yes Q            No
    please write "see attached" in the space and attach an additionai       )
    page with thefull list ofnames.)                                        )
                                      -V-
                                                                            )
                                                                            )



                                Defend<M(p)
                                            Pos^ivhs-Lr' GeAerl!            x                                                       cz      CS9
    (Write thefull name ofeach defendant who is beingsued. Ifthe            '                                                 —     c/y     CO
    names ofall the defendants cannotfitin the space above, please          )                                                 ay •
                                                                                                                                            cn
                                                                                                                                                    O
    write "see attached" In the space andattach anadditionalpage            ^                                                               ro
                                                                                                                                            -H      • • i
    with thefidi iist ofnames.)                                                                                                                     :.a ~n
                                                                                                                              —'I
                                                                                                                                            ro
                                                                                                                                            vO              r-
                                                                                                                                                            m
                                                                                                                              -'1-4
                                                       COMPLAINT FOR A CIVIL CASE                                             S*- o
                                                                                                                                            rsc
                                                                                                                                                    Tl
                                                                                                                                            ro      -n
                                                                                                                                    cr
                                                                                                                              5^:53                 O
    1.       The Parties to This Complaint                                                                                                  \jj     in

              A.        The Plaintlil(s)

                         Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                         needed.

                                   Name                                 ~\oc</p L. Aluar-e.'^
                                   Street Address                        Z~)'AII,5ir, loL^e
                                   City and County
                                   State and Zip Code                                                                     biizi
                                   Telephone Number
                                   E-mail Address                       .JaJua.ce.7                                                       ne.i~

             B.         The Defendant(s)

                        Provide the information below for each defendant named in the complaint, whether the defendantis an
                        individual, a governmentageni^, an organization, or a corporation. For an individual defendant,
                        include the person's job or title fffknown). Attach additional pages ifneeded.




                                                                                                                                              Page t of S
Case 3:18-cv-30172-MGM Document 1 Filed 10/29/18 Page 2 of 5
Case 3:18-cv-30172-MGM Document 1 Filed 10/29/18 Page 3 of 5
Case 3:18-cv-30172-MGM Document 1 Filed 10/29/18 Page 4 of 5
Case 3:18-cv-30172-MGM Document 1 Filed 10/29/18 Page 5 of 5
